PER CURIAM.
This is a petition for review of the final order of a hearing officer of the Public Welfare Division. The hearing officer’s order upheld the Division’s policy of reducing the shelter allowance portion of an ADC grant when two assistance units, headed by unmarried persons not of the same sex, share housing.
The policy is found in the Public Welfare Division Manual, Volume II, section VII-B, subsection 2. It states:
* * * *
"A full shelter allowance will be provided for recipients living together if:

^

"b. At least one of the ADC families is headed by a married couple or the heads of the family units are of the same sex or siblings or are parent and child.
"* * * * (Emphasis supplied.)
The Public Welfare Division concedes that the above-cited policy statement cannot be rationally justified and consequently violates the Equal Protection Clause of the United States Constitution. The final order of the Division does not disclose any other basis for the reduction.
Reversed.